DECISION McMANUS, Justice. The decision of the Court of Appeals recalling the original mandate of July 29, 1976, and issuing an amended mandate on August 9, 1976, 89 N.M. 558, 555 P.2d 381, to include an award of costs to appellant is reversed. The cost bill was not submitted until after the mandate had been issued and therefore the Court of Appeals lost jurisdiction over the case. See In the Matter of the Protest of Miller, 89 N.M. 547, 555 P.2d 142 (1976). IT IS SO ORDERED. OMAN, C. J., and MONTOYA, SOSA and EASLEY, JJ., concur.